       Case 1:19-cv-00967-NAM-ML Document 17 Filed 01/28/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

MALIBU MEDIA, LLC,                                 )
                                                   )
       Plaintiff,                                  )   Civil Case No.: 1:19-cv-00967-NAM-ML
                                                   )
v.                                                 )   Judge: Norman A. Mordue
                                                   )
MATTHEW ROGERS,                                    )
                                                   )
       Defendant.                                  )
                                                   )

                        PLAINTIFF’S NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this matter with

Defendant, Matthew Rogers subscriber assigned IP address 104.228.23.120 (“Defendant”)

through his counsel, Robert Z. Cashman, Esq.. Upon satisfaction of the terms of the parties’

settlement agreement, to which Defendant still has executor obligations, Plaintiff will dismiss

Defendant from this action with prejudice.

       Dated: January 28, 2020                         Respectfully submitted,

                                             By:       /s/ Kevin T. Conway
                                                       Kevin T. Conway, Esq.
                                                       NNY Bar No. 701143
                                                       80 Red Schoolhouse Road, Suite 110
                                                       Spring Valley, New York 10977
                                                       T: 845-352-0206
                                                       F: 845-352-0481
                                                       E-mail: ktcmalibu@gmail.com
                                                       Attorney for Plaintiff




                                               1
       Case 1:19-cv-00967-NAM-ML Document 17 Filed 01/28/20 Page 2 of 2



                            CERTIFICATE OF SERVICE


       I hereby certify that on January 28, 2020 I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.



                                                  By: /s/ Kevin T. Conway, Esq.
                                                  Kevin T. Conway, Esq.




                                              2
